      Case 1:19-cv-01184-WJ-CG Document 48 Filed 07/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

            Plaintiffs,

v.                                                       CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

            Defendants.

            ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the Order Granting Unopposed Motion to

Stay Proceedings, (Doc. 47), filed July 28, 2020. IT IS HEREBY ORDERED that the

status conference scheduled for August 12, 2020, at 2:30 p.m. is VACATED.

      IT IS SO ORDERED.


                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE
